UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6080


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES R. BURNS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:09-cr-00234-FDW-2; 3:12-cv-00388-FDW)


Submitted:   May 30, 2013                    Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Charles R. Burns, Appellant Pro Se.        William A. Brafford,
Assistant United States Attorney, Robert John Gleason, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles R. Burns seeks to appeal the district court’s

order    granting    in    part    and    denying         in   part   his     motions      for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006), and

denying    relief    on    his    28   U.S.C.A.       §    2255     (West     Supp.    2012)

motion.       We have reviewed the district court’s partial denial of

Burns’    §     3582(c)(2)       motion   and     find         no    reversible       error.

Accordingly, we affirm the district court’s order in part for

the reasons stated by the district court.                             United States v.

Burns,     Nos.    3:09-cr-00234-FDW-2;           3:12-cv-00388-FDW             (W.D.N.C.

Jan. 2, 2013).

              The district court’s order denying relief on Burns’

§ 2255    motion    is    not    appealable     unless         a    circuit    justice     or

judge     issues    a     certificate      of    appealability.                28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent    “a    substantial       showing            of   the   denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that       reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484, (2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38,

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

                                           2
procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                Slack,

529 U.S. at 484–85.

            We have independently reviewed the record and conclude

that Burns has not made the requisite showing.               Accordingly, we

deny a certificate of appealability and dismiss the appeal in

part.      We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     3